DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 41 and 42 are objected to because of the following informalities:  
Claims 41 and 42 should be amended in line 1 of the claim to recite “the tube frame” to keep claim terminology consistent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-37, 40, and 46-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the distal assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this assembly is part of the tube frame, the polymer liner, or another component. 
Claims 40 and 46 contains the trademark/trade name PEBAX.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyether block amide and, accordingly, the identification/description is indefinite.
Claims 33-37 and 47-50 are also rejected by virtue of being dependent on claims 33 and 46.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 32, 34, 35, 38, 39, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turnlund (US 20090043283).
Regarding claim 31, Turnlund discloses a catheter (device 10 in fig. 1), comprising: 
a tube frame (shaft 12 in fig. 1) having a plurality of cuts therein (slots 30 in fig. 1), the tube frame defining a longitudinal axis (longitudinal axis X in fig. 1) and a lumen therethrough (lumen 36 in fig. 2); and 
a polymer liner disposed within the lumen (liner 32 in fig. 2; paragraph 60 discloses the liner is made from a polymer such as PTFE); wherein the liner is intermittently bonded to the tube frame along a length thereof (figs. 2 and 4-6 shows the liner 32 intermittently bonded to the frame through bonding members 44, 144, 244, 344).
Regarding claim 32, Turnlund discloses the polymer liner is intermittently bonded to the tube frame to define a plurality of substantially circumferential fused segments spaced along a length of the distal assembly (bonding member 44 in fig. 2; fig. 3A shows the bonding member as a circumferential segment).
Regarding claim 34, Turnlund discloses each of the plurality of substantially circumferential fused segments is spaced from one another by at least 12.7 mm (paragraph 36 discloses a spacing of about 3 cm or 30 mm).
Regarding claim 35, Turnlund discloses the plurality of substantially circumferential fused segments constitutes three fused segments substantially equally spaced along a length of the distal assembly (fig. 2 shows three fused segments substantially equally spaced; paragraph 36 discloses that the interval between bonding members 44 is “fixed”).
Regarding claim 38, Turnlund discloses the polymer liner is intermittently bonded to the tube frame to define a fused segment having a spiral pattern (fig. 6; paragraph 41).
Regarding claim 39, Turnlund discloses the spiral pattern is substantially uninterrupted (paragraph 41 discloses an “unbroken or continuous pattern”).
Regarding claim 45, Turnlund discloses the lumen of the tube frame has a diameter sufficient to receive an interventional cardiology device therethrough (absent any other limitations regarding the diameter or the type of cardiology device, the lumen 38 is functionally capable of receiving some sort of interventional cardiology device; for example, paragraph 24 discloses the lumen being configured to receive a guidewire which is capable of being used in interventional cardiology).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 33, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turnlund.
Regarding claim 33, Turnlund discloses all of the claimed limitations set forth in claims 31 and 32, as discussed above, and discloses that the circumferential fused segments are spaced 3 cm or less, or any other suitable interval, from one another (paragraph 36).
However, Turnlund does not explicitly teach or disclose each of the plurality of substantially circumferential fused segments is spaced from one another between 1 mm and 2.54 cm.
However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the spacing between each circumferential fused segments to be between 1 mm and 2.54 cm as Applicant appears to have placed no criticality on the claimed range (see pg. 38 indicating that the spacing “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 36, Turnlund discloses all of the claimed limitations set forth in claims 31 and 32, as discussed above, but does not explicitly teach or disclose each of the plurality of substantially circumferential fused segments has a width between 1 mm and 2.54 cm in the embodiment of circumferential fused segments.
However, in a separate embodiment (fig. 6), Turnlund teaches each of the fused segments has a width between 1 mm and 2.54 cm (paragraph 40 discloses a width of 5 mm).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the width of the plurality of substantially circumferential fused segments to be about 5 mm since Turnlund teaches that this width is sufficient to enable bonding between the liner and tube frame.
Regarding claim 37, Turnlund discloses all of the claimed limitations set forth in claims 31 and 32, as discussed above, but does not explicitly teach or disclose each of the plurality of substantially circumferential fused segments has a width between 1 mm and 2 mm in the embodiment of circumferential fused segments.
However, in a separate embodiment (fig. 6), Turnlund teaches each of the fused segments has a width between 0.1 and 10 mm (paragraph 40).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the spacing between each circumferential fused segments to be between 0.1 and 10 mm as Turnlund teaches that this width is sufficient to enable bonding between the liner and the tube frame and Applicant appears to have placed no criticality on the claimed range (see pg. 38 indicating that the spacing “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turnlund, as applied to claim 31 above, and further in view of Baker (US 20130289697).
Regarding claim 40, Turnlund discloses all of the claimed limitations set forth in claim 31, as discussed above, and further discloses that the polymer liner is constructed from PTFE (paragraph 60).  Turnlund further discloses that the liner can be intermittently bonded to the tube frame by melted coating disposed between the liner and the frame (paragraph 27 discloses that tubular member 28 can be heated so that it extends into space 42 which is between the liner and the frame).  However, Turnlund does not teach or disclose the melted coating being a PEBAX coating.
Baker is drawn to a catheter having a tube frame (jacket material 30 in fig. 3) and a liner (inner liner 20 in fig. 3).  Baker further teaches that the frame is made from PEBAX and is bonded to the liner by a melted PEBAX coating (paragraph 49).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the tube frame of Turnlund to be made from PEBAX so that the liner is intermittently bonded to the tube frame by a melted PEBAX coating, as taught by Baker, since Baker teaches that this material is a well-known, heat formable material which is bondable to an inner PTFE liner (paragraph 37).
Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turnlund, as applied to claim 31 above, and further in view of Ollivier (US 20140012355).
Regarding claim 41, Turnlund discloses all of the claimed limitations set forth in claim 31, as discussed above, but does not teach or disclose the tube and polymer liner form an assembly having an average stiffness between 0.03 N/mm and 0.10 N/mm along a substantial length thereof.
Ollivier teaches a medical device having an average stiffness between 0.03 N/mm and 0.10 N/mm along a substantial length thereof (fig. 6 shows segment A3 which represents a substantial length thereof having an average stiffness of 0.034 N/mm).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the proximal portion to have an average stiffness of 0.034 N/mm, as taught by Ollivier, for the purpose of transmitting thrust exerted by a surgeon (paragraph 69).
Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turnlund, as applied to claim 31 above, and further in view of Ju (US 6217566).
Regarding claim 42, Turnlund discloses all of the claimed limitations set forth in claim 31, as discussed above, but does not teach or disclose the tube and polymer liner form an assembly that is pushable through a curve having a radius of approximately 2.5 mm without kinking.
Ju is directed towards a catheter (fig. 1) which is pushable through a curve having a radius of approximately 2.5 mm without kinking (14:13-15 discloses the catheter has a kink-less radius of less than 1.59 mm, indicating that it is pushable through a curve having a radius of approx. 2.5 mm without kinking).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the catheter of Turnlund so that the tube and polymer liner form an assembly that is pushable through a curve having a radius of approximately 2.5 mm without kinking to enable the device of Turnlund to easily navigate tortuous passageways without kinking.
Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turnlund, as applied to claim 31 above, and further in view of Krause (US 5152744).
Regarding claim 43, Turnlund discloses all of the claimed limitations set forth in claim 31, as discussed above, and further discloses the tube frame is constructed from a nitinol tube (paragraph 52).  However, Turnlund does not teach or disclose the tube frame has a wall thickness between approximately 0.0254 mm and approximately 0.254 mm.
Krause teaches a medical device (fig. 1) having a tube (14; fig. 1) comprising a plurality of cut patterns (fig. 3). Krause further teaches that the tube has a wall thickness of 0.254 mm (5:7-11). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the tube of Turnlund to be thin walled, as taught by Krause. This modification would render the tube more flexible and easier to manipulate due to the wall thickness.
Claim(s) 31-39, 44, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Caprio (US 20140276618) in view of Turnlund.
Regarding claim 31, Di Caprio discloses a catheter (fig. 20D), comprising: a tube frame (distal tube 14 in fig. 20D) having a plurality of cuts therein (holes 32/132 in fig. 20D and paragraph 123), the tube frame defining a longitudinal axis (see below) and a lumen therethrough (lumen 36 in fig. 3A); and a polymer liner disposed within the lumen (paragraph 88 discloses a PTFE inner layer). 

    PNG
    media_image1.png
    210
    479
    media_image1.png
    Greyscale

However, Di Caprio does not explicitly teach or disclose the liner is intermittently bonded to the tube frame along a length thereof.
Turnlund discloses a tube frame (tubular member 28 in fig. 1) and a polymer liner (liner 32 in fig. 2) intermittently bonded to the tube frame along a length thereof (fig. 2 shows intermittent bonding members 44).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the polymer liner of Di Caprio to be intermittently bonded to the tube frame along a length thereof, as taught by Turnlund, since Turnlund teaches that this modification helps the tube frame and the liner perform their functions more in unity with one another (paragraph 28).
Regarding claims 32-39, in the modified device of Di Caprio, Turnlund either discloses the claim limitations or it would be obvious to modify the device to arrive at the claimed invention for the same reasons as discussed above. 
Regarding claim 44, in the modified device of Di Caprio, Di Caprio discloses a tongue element extending from a proximal segment of the tube frame (see below); and a push member having a proximal region and a distal region (see below), wherein the tongue element is directly coupled to the distal region of the push member (see below, the tongue element is shown to be monolithic with the push member so that it would be directly attached).

    PNG
    media_image2.png
    238
    436
    media_image2.png
    Greyscale

Regarding claim 45, in the modified device of Di Caprio, Di Caprio discloses the lumen of the tube frame has a diameter sufficient to receive an interventional cardiology device therethrough (absent any other limitations regarding the diameter or the type of cardiology device, the lumen 36 is functionally capable of receiving some sort of interventional cardiology device; for example, paragraph 25 discloses the lumen being configured to receive a medical device for interventional procedures).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8 of U.S. Patent No. 10617847 in view of the teachings below (see table). 
Regarding claim 31, claim 1 of the issued patent claims all of the claimed limitations set forth in claim 31 of the instant application except in that claim 1 does not claim a polymer liner disposed within the lumen; wherein the liner is intermittently bonded to the tube frame along a length thereof.
However, Turnlund teaches a catheter (fig. 1) comprising a tube frame (tubular member 28 in fig. 1) and a polymer liner (liner 32 in fig. 2) which is intermittently bonded to the tube frame along a length thereof (fig. 2).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the catheter to further comprise a polymer liner disposed within the lumen; wherein the liner is intermittently bonded to the tube frame along a length thereof as Turnlund teaches that the liner allows devices to be easily manipulated within the catheter lumen (paragraph 25) and that the intermittent bonding allows the tube frame and the liner to perform their functions with more unity with each other (paragraph 28).
Instant Claims
Patent Claims
Teaching
31
1
see discussion above
32
 
Turnlund teaches the claimed matter as discussed above.  It would have been obvious to have modified the patent claim since Turnlund teaches that this feature is useful in bonding the tube frame to the liner.
33
 
Turnlund teaches the claimed matter as discussed above.  It would have been obvious to have modified the patent claim since Turnlund teaches that this feature is useful in bonding the tube frame to the liner.
34
 
Turnlund teaches the claimed matter as discussed above.  It would have been obvious to have modified the patent claim since Turnlund teaches that this feature is useful in bonding the tube frame to the liner.
35
 
Turnlund teaches the claimed matter as discussed above.  It would have been obvious to have modified the patent claim since Turnlund teaches that this feature is useful in bonding the tube frame to the liner.
36
 
Turnlund teaches the claimed matter as discussed above.  It would have been obvious to have modified the patent claim since Turnlund teaches that this feature is useful in bonding the tube frame to the liner.
37
 
Turnlund teaches the claimed matter as discussed above.  It would have been obvious to have modified the patent claim since Turnlund teaches that this feature is useful in bonding the tube frame to the liner.
38
8
 
39
 
Turnlund teaches the claimed matter as discussed above.  It would have been obvious to have modified the patent claim since Turnlund teaches that this feature is useful in bonding the tube frame to the liner.
40
 
Turnlund and Baker teach the claimed matter as discussed above. It would have been obvious to have modified the liner to be PTFE for the purpose of providing a lubricious polymer (paragraph 60 of Turnlund) and to have made the tube frame from PEBAX so that the tube frame is disposed between the liner and the tube frame by melted PEBAX coating for the same reason provided above.
41
2
 
42
3
 
43
4
Turnlund teaches the claimed matter as discussed above.  It would have been obvious to have modified the patent claim since Turnlund teaches this material provides useful mechanical properties (paragraph 53).
44
1
 
45
1
 


Allowable Subject Matter
Claims 46-50 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed guide catheter extension.  
	The closest prior art of record is Turnlund and Baker.  
Regarding independent claim 46, Turnlund modified with Baker fails to teach among all the limitations or render obvious a PTFE liner which is intermittently bonded to a nitinol tube frame by melted PEBAX powder, in combination with the total structure and function as claimed.  Instead, and as discussed above, Turnlund is directed towards a nitinol outer tube frame which is intermittently bonded to a PTFE liner though “bonding members” (fig. 2).  Baker is directed towards a catheter having an outer PEBAX layer which is melted to that the outer layer bonds to the inner liner (paragraph 37).  There is no suggestion in the art which teaches using PEBAX as the bonding material between a PTFE liner and a nitinol tube frame, as required by the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783